DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Non-Patent Literature (3GPP TSG-RAN WG2 Meeting 106, R2-1907733, April 13-May 17 2009, Huawei, HiSilicon, “RACH type switching between 2steps, r-steps RACH and CFRA”, NPL hereafter).
RE claims 1 and 5, NPL discloses a method performed by a terminal and terminal in a wireless communication system, the terminal comprising: a transceiver configured to transmit and receive a signal; and a controller configured to: identify that a random access procedure is initiated (Section 3.1, preamble transmission) , select a random access (RA) type for the random access procedure among a 2-step RA and a 4-step RA, based on whether a contention-free random access resource is configured for a bandwidth part (BWP) associated with the random access procedure, and perform the random access procedure based on the selected RA type (Section 3.1).
RE claims 2 and 6, NPL discloses the method of claim 1 and the terminal of claim 5 as set forth above. Note that NPL further discloses wherein, in case that the random access procedure is initiated for reconfiguration with sync and a contention-free random access resource for 4-step RA is configured for the BWP, the RA type is set to the 4-step RA, wherein, in case that the random access procedure is initiated for the reconfiguration with sync and a contention-free random access resource for 2-step RA is configured for the BWP, the RA type is set to the 2-step RA, and wherein, in case that the random access procedure is initiated for the reconfiguration with sync, the contention-free random access resource for 4-step RA and the contention-free random access resource for 2-step RA are not configured, and a contention-based random access resource for 4-step RA and a contention-based random access resource for 2-step RA are configured for the BWP, the RA type is selected based on a downlink reference signal received power (RSRP) and a threshold (Page 2 discloses three scenarios where CFRA can be configured and the switching between CFRA and CBRA is possible. Option 1 is disclosed as handover/SCG change/beam failure).
RE claims 3 and 7, NPL discloses the method of claim 1 and the terminal of claim 5 as set forth above. Note that NPL further discloses wherein, in case that the random access procedure is initiated for beam failure recovery and a contention-free random access resource for 4-step RA is configured for the BWP, the RA type is set to the 4-step RA, and wherein, in case that the random access procedure is initiated for the beam failure recovery, the contention-free random access resource for 4-step RA is not configured, and a contention- based random access resource for 4-step RA and a contention-based random access resource for 2-step RA are configured for the BWP, the RA type is selected based on a downlink reference signal received power (RSRP) and a threshold (Page 2, Option 2, beam failure recovery).
RE claims 4 and 8, NPL discloses the method of claim 1 and the terminal of claim 5 as set forth above. Note that NPL further discloses wherein, in case that the random access procedure is initiated by a physical downlink control channel (PDCCH) order and a dedicated random access preamble index configured by the PDCCH is not Ob000000, the RA type is set to the 4-step RA, and wherein, in case that the random access procedure is initiated by the PDCCH order, the dedicated random access preamble index configured by the PDCCH is 0b000000, and a contention-based random access resource for 4-step RA and a contention-based random access resource for 2-step RA are configured for the BWP, the RA type is selected based on a downlink reference signal received power (RSRP) and a threshold (Page 2, Option 3, PDCCH order).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-10 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2021/0120581) in view of Lee et al. (US 2014/0301330, Lee hereafter).
RE claims 9 and 14, Kim discloses a method and terminal in a wireless communication system, the terminal comprising: a transceiver configured to transmit and receive a signal; and a controller configured to (Figure 10): transmit, to a base station, a message A including a random access preamble and a payload for a random access procedure (Paragraph 265), receive, from the base station, a message B including fallback random access response (RAR) medium access control (MAC) sub protocol data unit (subPDU) (Paragraph 266-267), wherein the fallback RAR MAC subPDU includes a random access preamble identifier (RAPID) matching the random access preamble and an uplink grant (Paragraphs 383-385), and transmit, to the base station, the payload based on the uplink grant (Paragraph 284).
Kim does not explicitly disclose identifying whether the random access preamble was selected among contention-based random access preambles or contention-free random access preambles.
However, Lee teaches identifying whether the random access preamble was selected among contention-based random access preambles or contention-free random access preambles (Paragraph 66, an eNB commands a UE to being contention-free random access through signaling to the UE. In this example, a RAPID of 4 indicates a specific preamble is selected for use by the UE. The UE then performs the random access procedure accordingly.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method and terminal of Kim with the teachings of Lee since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
RE claims 10 and 15, Kim in view of Lee discloses the method of claim 9 and terminal of claim 14 as set forth above. Note that Lee further discloses wherein, in case that the random access preamble was selected among the contention-free random access preambles, the method further comprises: considering the random access procedure is successfully completed; and transmitting, to the base station, a MAC PDU including a message A payload based on the uplink grant (Paragraph 66, a eNB commands a UE to being contention-free random access through signaling to the UE. In this example, a RAPID of 4 indicates a specific preamble is selected for use by the UE. The UE then performs the random access procedure accordingly.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method and terminal of Kim with the teachings of Lee since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
Claims 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Lee, in view of Kitazoe (US 20100189071) and further in view of Futaki (US 2021/0385867).
RE claims 11 and 16, Kim in view of Lee discloses the method of claim 9 and terminal of claim 14 as set forth above. Kim in view of Lee does not explicitly disclose discarding a temporary cell-radio network temporary identifier (TC-RNTI) included in the fallback RAR MAC subPDU; and processing a timing advance (TA) command included in the fallback RAR MAC subPDU.
However, Kitazoe teaches discarding a temporary cell-radio network temporary identifier (TC-RNTI) included in the fallback RAR MAC subPDU (Paragraph 45).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method and terminal of Kim in view of Lee with the teachings of Kitazoe in order to provide for re-synchronization of C-RNTIs.
Kim in view of Lee and further in view of Kitazoe does not explicitly disclose processing a timing advance (TA) command included in the fallback RAR MAC subPDU.
However, Futaki teaches processing a timing advance (TA) command included in the fallback RAR MAC subPDU (Paragraph 50).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method and terminal of Kim in view of Lee and further in view of Kitazoe with the teachings of Futaki since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
Claims 12-13 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Lee and further in view of Futaki.
RE claims 12 and 17, Kim in view of Lee discloses the method of claim 9 and terminal of claim 14 as set forth above. Kim in view of Lee does not explicitly disclose wherein, in case that the random access preamble was selected among the contention-based random access preambles, the method further comprises: applying a temporary cell-radio network temporary identifier (TC-RNTI) included in the fallback RAR MAC subPDU; and transmitting, to the base station, a MAC PDU including a message 3 payload based on the uplink grant.
However, Futaki teaches wherein, in case that the random access preamble was selected among the contention-based random access preambles, the method further comprises: applying a temporary cell-radio network temporary identifier (TC-RNTI) included in the fallback RAR MAC subPDU; and transmitting, to the base station, a MAC PDU including a message 3 payload based on the uplink grant (Paragraphs 50 and 57).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method and terminal of Kim in view of Lee with the teachings of Futaki since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
RE claims 13 and 18, Kim in view of Lee and further in view of Futaki discloses the method of claim 12 and terminal of claim 17 as set forth above. Note that Futaki further teaches processing a timing advance (TA) command included in the fallback RAR MAC subPDU; and starting a contention resolution timer after transmitting the MAC PDU including the message 3 payload (Paragraphs 50 and 57).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method and terminal of Kim in view of Lee with the teachings of Futaki since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James P Duffy whose telephone number is (571)270-7516. The examiner can normally be reached Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James P Duffy/Primary Examiner, Art Unit 2461